Citation Nr: 0526505	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  03-28 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a left lower lobe lobectomy for purposes of 
accrued benefits.

3.  Entitlement to service connection for residuals of cold 
injury (frostbite) for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from July 1946 to November 
1947 and from November 1948 to September 1952.  The veteran 
died in June 2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in November and December 
2001 issued in December 2001 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In a September 2003 rating decision, the RO denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. §  1318 (West 2002).  The appellant was 
notified of this decision by letter dated September 25, 2003.  
Although the appellant filed a notice of disagreement (NOD); 
she failed to perfect a timely appeal.  Thus, this issue is 
not in appellate status.  See 38 U.S.C.A. § 7105 (West 2000); 
Roy v. Brown, 5 Vet. App. 554 (1993).

In May 2005, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge held at the 
RO; a copy of the transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  This law not only did away with the concept of a 
well-grounded claim, but also imposed additional duties and 
obligations on VA in notifying a claimant and developing 
claims.  VA also revised the provisions of 38 C.F.R. § 3.159 
effective November 9, 2000.  See 66 Fed. Reg. at 45,620-32 
(Aug. 29, 2001).  

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1131, 1310 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. 
App. 352 (1997).  In short, the evidence must show that a 
service-connected disability was either the principal cause 
or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

At the time of his death, the veteran had an ongoing claim 
with regard to entitlement to service connection for 
residuals of cold injury (frostbite) and a pending appeal for 
entitlement to a rating in excess of 30 percent for residuals 
of a left lower lobe lobectomy.  When a veteran has a 
claim(s) pending at the time of his death, his surviving 
spouse may be paid periodic monetary benefits to which he was 
entitled at the time of his death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing ratings or decisions or other evidence that was on 
file when he died.  38 U.S.C.A. § 5121 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.1000 (2004); Jones v. West, 136 F.3d 
1296 (Fed. Cir. 1998).  Although the appellant's claim for 
accrued benefits is separate from the claims that the veteran 
filed prior to his death, the accrued benefits claim is 
"derivative of" the veteran's claims and the appellant takes 
the veteran's claim as it stood on the date of his death.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Effective November 27, 2002, 38 C.F.R. § 3.1000 was amended 
to clarify the terms "evidence in the file at the date of 
death" and "evidence necessary to complete the application".  
See 67 Fed. Reg. 65,707-08 (Oct. 28, 2002).  The term 
"evidence of the file at the date of death" means evidence 
in VA's possession on or before the date of the beneficiary's 
death, even if such evidence was not physically located in 
the VA claims file on or before the date of death and, as 
such, is relevant to the disposition of this appeal.  The 
Board also notes that 38 U.S.C.A. § 5121(a) was amended 
effective December 16, 2003, to remove the two-year limit on 
the receipt of accrued benefits so that a veteran's survivor 
may receive the full amount of award for accrued benefits.  
This change applies only to deaths occurring on or after the 
date of enactment, December 16, 2003.  Because the veteran 
died before the date of enactment, this change does not apply 
in this case and is noted only for information purposes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. § 5121(a) (West 
2002 & Supp. 2005).  In Sharp v. Nicholson, 403 F.3d 1324, 
1327 (Fed. Cir. 2005), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) held that 
38 U.S.C.A. § 5121(a) does not limit a survivor's recovery of 
accrued benefits to those benefits accrued in the two-year 
period immediately prior to a veteran's death.  See also 
Terry v. Principi, 367 F.3d 1291 (Fed. Cir. 2004).

In a November 2000 decision, the Board remanded the veteran's 
appeal with regard to a rating in excess of 30 percent for 
residuals of a left lower lobe lobectomy to the RO for an 
examination and readjudication, because the clinical evidence 
was insufficient for rating purposes.  That decision revealed 
that the July 1999 VA respiratory examination report provided 
no information with regard to Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)), 
maximum exercise capacity, maximum oxygen consumption, or the 
presence or absence of any cardiac or respiratory limitation, 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension episodes, acute respiratory failure, or whether 
or not the veteran required oxygen therapy.  The Board's 
decision also referred to additional VA examination reports 
dated in February 1953, August 1982, January 1990, October 
1993, and October 1997; however, none of these reports are 
contained in the claims file.  Moreover, the Board cannot 
tell from the record whether the requested examination was 
performed.  

In addition, the transcript for a July 2000 Travel Board 
hearing before a different VLJ also is missing.  Apparently, 
the veteran testified that he was wounded by artillery fire 
in November 1951 during combat in Korea.  He indicated that 
he had had a left below the knee amputation of the left leg 
because of an embolus, which originated at the site of his 
service-connected left lower lobe lobectomy, and that he was 
having increasing problems with his breathing due to his 
service-connected left lower lobectomy.  The veteran referred 
to a July 1997 statement from Dr. J. T. C., one of the 
surgeons who had a treated him during the 1997 private 
hospitalization for the amputation.  In his statement, Dr. J. 
T. C. noted that the veteran had an elective cardiac 
catheterization in March 1997, which revealed a decreased 
ejection fracture and triple coronary artery disease.  The 
veteran had related a history of a previous thoracotomy to 
remove shrapnel during the war, diabetic neuropathy, Bell's 
palsy, Charcot's diabetic neuropathy, and hypertension.  In 
March 1997, the veteran underwent coronary artery bypass 
grafting and his post-operative course was long and 
complicated, including a sterile dehiscence and subsequent 
deep vein thrombosis and pulmonary embolism, which required 
an emergency pulmonary artery embolectomy, as well as an 
inferior vena cava filter.  Subsequent care included 
prolonged respiratory failure requiring a tracheostomy and 
tracheobronchitis as well as other medical difficulties.  The 
prognosis was that the veteran would experience a slow but 
progressive recovery.  Medications included oxygen 3 liters 
per minute continuously.

In a June 2001 VA Form 21-4138 (JF), the veteran indicated 
that he landed in North Korea on November 17, 1950, and 
proceeded to the Chosin Reservoir, where temperatures dropped 
to -40°.  They were evacuated on December 24th, 1950, but the 
veteran's feet were numb and he was fitted with arches for 
2nd degree pes planus (flat feet) and he indicated that he 
had had circulatory problems ever since.  In a June 2001 VCAA 
letter, the RO indicated that it was processing the Board's 
remand and the veteran's compensation claim for cold-weather 
injury to the feet.  But in December 2001, the RO summarily 
denied the appellant's accrued benefits claim, noting that 
since the veteran had a total disability rating due to 
individual unemployability (TDIU), there would be no change 
in monetary benefits because the veteran was already 
receiving compensation at the 100 percent rate (therefore no 
accrued benefits). 

In response to a September 2001 VCAA letter, the appellant 
stated that the veteran suffered from a lung condition as a 
result of shrapnel wounds to the left back at the level of 
the third dorsal vertebra, which passed into the chest and 
lodged in the lower lobe of his left lung resulting in a 
lobectomy.  She noted that, in a January 1994 rating 
decision, the RO continued the [3]0 percent rating for 
residuals of the lobectomy, stating that he had only moderate 
restrictive lung disease compatible with the previous 
lobectomy.  The appellant stated that the veteran complained 
of daily cough and shortness of breath.  Because the left 
side of the heart receives oxygenated blood from the lungs 
and pumps it to the body, as pumping action is lost in the 
left side of the heart, blood may back up into the lungs 
causing heart failure.  Since the lower lobe of the left lung 
was removed and is the smaller lung, less oxygenated blood 
was received by the heart, most likely contributing greatly 
to his heart condition.  Even though the RO had denied 
service connection for pes planus on two  separate occasions 
in November 1990 and January 1994, the veteran's service 
medical records showed diagnosis of, and treatment for, pes 
planus, 1st, 2nd and 3rd degree, and continuing pain in his 
feet, for which the veteran was given arch supports.  She 
added that pes planus is a cold-weather injury and that, two 
days before his demise, the veteran had requested service 
connection for cold-weather injuries as he was at the Chosin 
Reservoir in Korea and had suffered from circulation problems 
ever since his discharge from service.  The veteran was 
admitted to the Deborah Heart and Lung Center in March 1997 
for severe dyspnea and underwent many surgical procedures 
with a reverse saphenous vein graft.  In April 1997, he had a 
left leg amputation due to ischemic and gangrenous left foot, 
another secondary condition caused by cold-weather injuries.  
The veteran had been diagnosed with Charcot's neuropathy 
involving the feet, which is a joint disease and a cold-
weather injury.  She concluded that his lung condition caused 
his heart condition and his cold-weather injuries caused his 
amputation and thrombosis and most likely these conditions 
led to his cardiomyopathy and his death.

At a May 2005 Travel Board hearing, the appellant's 
representative noted that the veteran was an infantryman who 
served in Korea with the 7th Infantry Division, referred to 
as the Hourglass Division at the Chosin Reservoir and that he 
had a service-connection claim for frostbite pending at the 
time of his death.  The appellant testified that the veteran 
had been diagnosed with congestive heart failure and had to 
have his leg amputated due to an embolism.  She maintained 
that his vascular difficulties were due to his service-
connected left lower lobectomy.  The appellant stated that 
the veteran received 90 percent of his treatment through the 
VA.  She added that the doctors at the Deborah Heart and Lung 
Center had told her that frostbite had weakened the veteran's 
heart to the point that all of the above happened.  Her 
representative read a July 2001 statement from Dr. M. S., who 
indicated that he had reviewed the veteran's hospital 
records.  He stated that the veteran had undergone a left 
thoracotomy and resection of a portion of a left lung 
following a shrapnel injury during the Korean War, and this 
may have compromised his cardiopulmonary reserve thereafter.  
They contend that either the veteran's shrapnel wounds, or 
the aftereffects of his frostbite contributed, in part, if 
not wholly, to his development of a vascular condition and 
led to his death from cardiomyopathy.

The veteran's service medical records do not reflect any 
complaints or symptomatology associated with a cold injury.  
They do however confirm that, on November 23, 1951, the 
veteran sustained multiple shrapnel wounds of the occiptial 
scalp, the lateral surface of the third right finger at the 
proximal interphalangeal joint, the right posterior shoulder, 
the anterior surface of the left thigh just above the knee, 
and the left back at the level of the third dorsal vertebra.  
The fragment of shrapnel from the last-mentioned wound passed 
into the chest and lodged in the left lower lobe.  The 
veteran was hospitalized immediately and later transferred 
from the 121st Evacuation Hospital to the Osaka Army 
Hospital, arriving there on November 28, 1951.  On December 
6, 1951, he had a segmental resection of the left lower lobe, 
decortication and removal of the foreign body from the hilus 
of the left lung.  He was discharged from the Osaka Army 
Hospital after a fairly uneventful post-operative course on 
January 26, 1952.  He was returned to the  ZI and was 
reassigned to limited duty under a profile of P3 on March 1, 
1952.  During the interval between his discharge from the 
hospital in Japan and his admission at Walter Reed Army 
Hospital, on June 9, 1952, the veteran had had no 
particularly prominent complaints.  The veteran had claimed 
that his breathing capacity was adequate and other than a 
slight pinching sensation in the left chest he had had no 
difficulty in doing fairly hard labor.  On physical 
examination, there was a well-healed left thoracotomy scar 
along the course of the 5th left rib.  Depressed breath 
sounds were also heard over the area of the scar and slight 
impairment in motion of the left diaphragm was noted.  The 
lung fields were otherwise clear.  Multiple scars, well-
healed, were noted in the occipital scalp, the posterior 
right shoulder, and over the proximal interphalangeal joint 
of the third right finger.  A chest x-ray showed the bony 
structure of the thoracic cage to be normal except for the 
absence of the fifth left rib.  Obliteration of the left 
costophrenic sinus was noted as was slight elevation of the 
left leaf of the diaphragm.  X-rays of the skull showed an 
extracranial cluster of tiny metallic foreign bodies in the 
midline in the right posterior parietal region.  A small 
osteoma was also noted in the anterior portion of the left 
frontal sinus.  X-rays of the left knee showed no 
abnormalities; however, in the left thigh an irregular 
metallic foreign body, 6 x 6 millimeters, was seen lying 
anteriorly and medially to the femur at the junction of its 
upper two-thirds and lower one-third.  On lateral view, this 
foreign body was seen to be about to 2 centimeters anterior 
and 3 centimeters medial to the femoral shaft.  A July 1952 
thoracic surgery consult supports an impression that the 
respiratory function was full.  A later surgical consultation 
was obtained regarding the retained foreign bodies in the 
scalp and left thigh.  It was their opinion that the foreign 
bodies were deeply embedded and that, in view of this fact, 
plus the absence of symptoms, surgery was not indicated.  An 
ear, nose and throat (ENT) consultation was done because of 
persistent bilateral ringing in the ears; resulting in an 
opinion that the examination was negative and no treatment 
was indicated.  Service medical records also show treatment 
for pes planus in October 1946 (2nd degree), March and May 
1947 (3rd degree), July 1947, March and May 1949 (2nd degree), 
and February and April 1950 (3rd degree).  The veteran's 
November 1947 examination report showed pes planus, 2nd 
degree; while his November 1948 entrance examination report 
noted pes planus, 3rd degree.  The veteran's May 1952 
separation examination report showed pes planus (1st degree), 
scar on the left thorax posterior, absence of the left fifth 
rib, obliteration of the left costophrenic thymus, and slight 
elevation of the left leaf of the diaphragm.

The law provides that, in the case of any veteran who engaged 
in combat with the enemy, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See 38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d).  

The Board notes that the effects of cold injury may not 
become apparent for many years and that VA has taken a number 
of steps to assist claimants and to enhance the adjudication 
of claims for residuals of cold injury.  They include: 
revision and expansion of the criteria for rating residuals 
of cold injury; the addition of a section on cold injury in 
the adjudication procedures manual; and development of a cold 
injury examination protocol.  See VA Adjudication Procedure 
Manual M21-1, Part VI, par. 11.20.  For example, when the 
fact or participation in the Chosin Reservoir campaign is 
established, exposure to extreme cold can be conceded, 
despite the lack of any specific record of a cold injury, and 
may allow VA to establish service connection for residuals of 
cold injury that are diagnosed long after service.

The Board observes that, at the time of his death, the 
veteran was service-connected for: degenerative joint disease 
of the lumbar and thoracic spine, rated as 40 percent 
disabling; residuals of lobectomy, rated as 30 percent 
disabling; residuals of an injury to the right shoulder, 
rated as 10 percent disabling; tinnitus, rated as 10 percent 
disabling; post-traumatic stress disorder, rated as 10 
percent disabling; and hearing loss and residuals of wound to 
the scalp, rated separately as noncompensable; for a combined 
rating of 70 percent.  He had been awarded a TDIU effective 
from April 13, 1992.  Theoretically for accrued benefits 
purposes, a 100 percent schedular rating could have been 
assigned for residuals of the lower left lobectomy, and if 
service connection were granted for cold injury residuals on 
an accrued basis, the combined rating could theoretically be 
60 percent or more (depending on the number of affected parts 
and severity of cold injury residuals).  A schedular 100 
percent for the lobectomy residuals and a separate 60 percent 
for cold injury residuals for accrued benefits purposes would 
arguably raise the issue of entitlement to housebound 
benefits for accrued benefits purposes.  See 38 C.F.R. 
§ 3.350(i) (2004).  

In light of the above and the facts that the claims file 
contains only one VA medical opinion dated in July 2003 based 
on a paucity of information, no VA examination reports, no VA 
treatment records, and that the RO did not adjudicate the 
increased rating and service-claims pending at the time of 
the veteran's death for purposes of accrued benefits, the 
Board finds that additional development and adjudication is 
necessary before further appellate consideration.  The duty 
to assist includes attempting to obtain pertinent post-
service treatment records, service personnel records, VA 
examination reports, and a medical opinion when necessary to 
make a determination.  On remand, the RO should attempt to 
obtain copies of previous rating decisions, statements of the 
case, supplemental statements of the case, VA examination 
reports, VA and non-VA post-service treatment records, and 
copies of the veteran's service personnel records to show 
when he was in Korea.  Upon receipt of such records, if 
available, VA should adjudicate the service-connection claim 
for residuals of a cold injury and for an increased rating.  
Thereafter, VA should indicate whether it can be conceded 
that the veteran was exposed to extreme cold during the 
Korean War and to obtain a nexus opinion on whether such 
exposure led to cardiomyopathy and/or whether the veteran's 
service-connected residuals of shrapnel wounds to include a 
lower left lobectomy contributed to his cardiomyopathy and 
ultimately led to the veteran's demise.  

Since only part of the original claims file has been rebuilt, 
the Board believes that VA should make another attempt to 
locate prior rating decisions and ask the appellant to 
provide any information she has in her possession that may 
have been in the original claims file and to identify health 
care providers and to sign releases, particularly to obtain 
copies of post-service medical records once in the original 
claims file.  The Board reminds the appellant that the duty 
to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Finally, the Board observes that the appellant's accrued 
benefits and her service-connection for the cause of the 
veteran's death claims are so closely tied, that a final 
decision on the latter issue cannot be rendered until a 
decision on the accrued benefits claim has been rendered, and 
thus they are "inextricably intertwined."  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).   

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA should ask the appellant to 
identify all health care providers who 
treated the veteran after his discharge 
from service in September 1952 until his 
death in June 2001, particularly for 
treatment for residuals of shrapnel 
wounds and exposure to extreme cold to 
include cardiovascular, neurological, or 
pulmonary disorders.  The VA should 
attempt to obtain records from each 
health care provider she identifies that 
might have available records, if not 
already in the claims file.  In 
particular, the VA should obtain missing 
VA examination reports and VA treatment 
records from the East Orange VA Medical 
Center and the Brick Outpatient Treatment 
Clinic.  If records are unavailable, 
please have the provider so indicate.  

2.  The VA should make an attempt to 
locate missing rating decisions, 
statements of the case, supplemental 
statements of the case, and any other 
documents that were once in the veteran's 
original claims file.  The claims file 
should include documentation with respect 
to VA's efforts in this regard.  The 
appellant should be requested to provide 
post-service medical records or copies of 
documents that were once in the veteran's 
original claims file, that she may have 
in her possession.

3.  The VA should ask the National 
Personnel Records Center (NPRC) to 
furnish copies of the veteran's personnel 
records for his two periods of active 
duty to ascertain whether he was exposed 
to extreme cold in Korea.  If records are 
unavailable, please have NPRC so 
indicate.  After obtaining copies of the 
veteran's personnel records, VA should 
indicate whether it can be conceded that 
the veteran was exposed to extreme cold 
during the Korean War.

4.  After completion of 1, 2 and 3 above, 
VA should make arrangements for the 
veteran's claims file and this remand to 
be reviewed by appropriate specialist(s) 
(at least a neurologist, a pulmonary 
specialist, and a cardiologist), and the 
report(s) should so indicate, to 
identify, clarify the nature, time of 
onset, and etiology of any residuals from 
exposure to extreme cold and from 
shrapnel wounds sustained by the veteran 
in Korea during active duty, which might 
have led to the veteran's death.  On the 
basis of a thorough review of the file, 
including all material received pursuant 
to this remand, the specialist(s) should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that there is medical 
evidence, which in some fashion links the 
veteran's fatal disease, cardiomyopathy, 
(1) to a period of active duty in the 
military, to include exposure to extreme 
cold, (2) to residuals of shrapnel wounds 
sustained in November 1951, to include 
residuals of a left lower lobe lobectomy, 
or (3) to one of his service-connected 
disabilities listed on page 10 (for 
example, post-traumatic stress disorder).  
For a service-connected disability to 
constitute a contributory cause it must 
contribute substantially or materially; 
it is not sufficient to show that it 
casually shared in producing death, but 
rather it must be shown that there was a 
causal connection.  

If it is determined that there is no 
relationship between the veteran's death 
and his military service, the examiner(s) 
should expressly say so and give the 
rationale for such opinion.  If any 
requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

5.  After completion of the above, VA 
should adjudicate the appellant's 
eligibility for accrued benefits with 
regard to entitlement to service 
connection for residuals of cold injury 
(frostbite) and entitlement to a rating 
in excess of 30 percent for residuals of 
a left lower lobe lobectomy for accrued 
benefits purposes.  Then, VA should 
readjudicate her claim for entitlement to 
service-connection for the cause of the 
veteran's death.  If any determination is 
unfavorable to the appellant, she and her 
representative, should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant and her representative 
have the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


